Exhibit 10.1
 
CONSULTING SERVICES AGREEMENT
 
THIS AGREEMENT (“Agreement”) is entered into as of August 22, 2011, between
Tri-Valley Corporation (“Company”), a Delaware corporation, whose corporate
address is 4927 Calloway Drive, Bakersfield, California 93312, and Gregory L.
Billinger (“Consultant”).  Company and Consultant are sometimes herein
individually called a “Party” and collectively the “Parties”.
 
WHEREAS, Consultant has the capability to provide to Company and/or its
Affiliates (herein referred to individually or collectively as the context
requires, as “Company”), the services indicated on Exhibit “A” to this Agreement
(herein called “Services”); and
 
WHEREAS, Company wishes to contract with Consultant to provide the Services in
compliance with the terms of this Agreement and generally accepted standards and
practices in the petroleum industry.
 
NOW THEREFORE, The Parties agree as follows:
 
1.
Services to be Provided; Term. Consultant agrees to provide the Services listed
on Exhibit “A” attached to this Agreement and which by this reference is
incorporated herein. The Services shall be as specified and as reasonably
requested by Company from time to time. Consultant shall report to the person
designated by Company in performing the Services, as specified on Exhibit “A”.
Consultant assumes complete professional and technical responsibility for
performance of all Services and in accordance with all applicable laws,
regulations, standards and codes. Consultant represents that he has the
qualifications and ability to perform the Services in a professional manner,
without the advice, control or supervision of Company.
     
The term of this Agreement is indicated on Exhibit “A”, and may be changed by
mutual written agreement of the Parties hereto.
   
2.
Independent Consultant. Consultant enters into this Agreement as an independent
consultant. Under no circumstances shall Consultant look to Company as its
employer, nor as a partner, agent or principal. Consultant shall not be entitled
to any benefits accorded to Company’s employees, including, without limitation,
workers compensation, disability insurance, savings plans and sick pay.
Consultant shall be responsible for providing, at its expense and in its name,
disability, workers' compensation or other insurance. Consultant for himself,
his heirs, executors, administrators and assigns, agrees to indemnify and hold
harmless Company, its affiliated corporations, and their respective
shareholders, directors, officers, employees, agents and representatives, from
and against any and all such claims. Consultant shall pay, when and as due, any
and all taxes, duties and other similar charges assessed or incurred as a result
of Services or compensation hereunder, including estimated taxes. Consultant
hereby agrees to indemnify Company for any claims, losses, costs, fees,
liabilities, damages or injuries suffered by Company arising out of Consultant’s
breach of this Section. Company is hereby authorized to make all withholding,
value added tax or similar payments required by law as a deduction against the
amount of compensation paid to Consultant hereunder.
   
3.
Compensation for Services. In consideration for performing the Services, Company
shall pay Consultant compensation as provided on Exhibit “A” (“Compensation”).
Compensation shall be paid on the basis specified on Exhibit “A”.

 
 
 
 
1

--------------------------------------------------------------------------------

 
 
4.
Assignment. Consultant shall not have the right to assign this Agreement or
subcontract any of the Services without the prior written consent of Company.
Company may assign its rights and obligations hereunder to an affiliate or
another entity involved in the subject matter of the Services. Company shall
provide Consultant written notice of any such assignment.
   
5.
Confidentiality. All data, information, work papers, technology and reports
obtained, accumulated, prepared or otherwise procured by Consultant in the
course of performing the Services are and shall remain the sole property of
Company and shall be kept confidential by Consultant, and shall be delivered
over to Company at the termination of this Agreement.
     
Consultant agrees to abide by the Company’s ‘Confidential Information Sharing
Agreement’ executed by the Parties dated August 17, 2011.
   
6.
Governing Law; Compliance. This Agreement shall be governed by and be construed
in accordance with the laws of the State of California to the exclusion of rules
that would refer any matter in dispute to the laws of another jurisdiction.
Consultant shall comply with all laws applicable to its performance under this
Agreement, including, without limitation, laws dealing with improper or illegal
payments, gifts or gratuities. Consultant shall not pay, promise to pay, or
authorize the payment of any money or other thing of value, directly or
indirectly, to any person (whether a government official or private individual)
for the purpose of inducing any government official, political party or official
thereof to illegally or improperly assist in obtaining or retaining business
for, or to take any other action favorable to, Company.
   
7.
Survival. The rights and obligations of the Parties under Paragraphs 5, 6, 7, 8,
9 and 10 shall survive the termination or completion of this Agreement and shall
remain in full force and effect following termination of this Agreement for any
reason.
   
8.
Entire Agreement. This Agreement, together with its Exhibits, contains the
entire agreement between the Parties hereto with respect to the subject matter
hereof. No amendment to this Agreement shall be binding upon either Party
hereto, and supersedes all previous agreements, whether written or oral.
   
9.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto, and to their successors and permitted assigns.
   
10.
Notices. Any notice, request or other document to be given hereunder shall be in
writing and delivered personally or sent by facsimile, telex or first class
mail, postage prepaid, addressed to the addresses and persons to receive notices
as specified on Exhibit “A”.
   
11.
Effective Date. The Effective Date of this Agreement shall be the date on which
it is executed by the Parties (“Effective Date”).

 
IN WITNESS WHEREOF, this Agreement is executed as of August 22, 2011.
 
 


 
COMPANY
CONSULTANT
   
By:  /s/ Maston N. Cunningham
By:  /s/ Gregory L. Billinger
TRI-VALLEY CORPORATION
GREGORY L. BILLINGER

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
[EXHIBIT “A” ON FOLLOWING PAGE]
 
 


 
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT “A” TO CONSULTING AGREEMENT
 
Name of Consultant:
Gregory L. Billinger
   
Address of Consultant:
[Provided under separate cover]
   
Telephone:
[Provided under separate cover]
   
E-mail:
[Provided under separate cover]

 
Description of Services to be performed by Consultant
 
Consultant shall provide Services comprising those duties and functions
generally required as Chief Financial Officer of the Company. Such Services will
include, but not limited to, responsibility for regulatory financial reporting,
treasury and cash management, risk management, corporate compliance with
internal and financial reporting controls, human resources, information
technology, and other such duties and functions as agreed to by Company and
Consultant.
 
Consultant will report to the Company’s President and Chief Executive Officer.
 
Compensation for Services; Payment Terms
 
For Services provided during Company’s regular business hours per workday,
Company will pay Consultant US$15,000.00 per month or prorated portion thereof. 
 
Expenses
 
In accordance with Company’s travel policies in effect at the time the expenses
are incurred, Company shall also reimburse approved travel and other reasonable
and necessary expenses while Consultant is performing Services. Consultant shall
provide receipts and other evidence of the expenses to be reimbursed in
accordance with such policies.
 
Invoices
 
Consultant shall submit monthly invoices for Services and expenses, and provide
receipts and other evidence to support expenses for which reimbursement is
requested. If Company disputes any portion of Consultant’s invoices, Company
will immediately notify Consultant and seek to reconcile any
differences.  Company will pay the undisputed portion of invoices within 20
business days after receipt of the invoice. After resolution of disputed
portions of any invoice, Company shall also pay any amount of the disputed
portion to be paid within 10 business days after reconciliation of the
differences.
 
Term of Agreement
 
The term of this Agreement will commence as of August 22, 2011, and terminate in
90 days, unless terminated earlier by mutual agreement of the Parties. The
Parties may extend the term of this Agreement by mutual agreement.  This
Agreement may be terminated by either Party at any time by giving the other
Party 30 days’ written notice. Notwithstanding the foregoing, either Party may
terminate this Agreement immediately upon notice at any time that the other
Party is in default of this Agreement.
 
 


 
4